— Appeal by defendant from a judgment of the County Court, Westchester County, rendered November 22, 1977, convicting him of attempted burglary in the third degree, possession of burglar’s tools and criminal mischief in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review so much of an order of the same court, entered August 24, 1977, as denied defendant’s motion to suppress a statement, without a hearing. Judgment reversed and order reversed insofar as reviewed, on the law, plea of guilty vacated, and matter remanded to the Criminal Term for a hearing on defendant’s motion to suppress a statement. In defendant’s motion papers it was alleged that his confession was given in violation of his Miranda rights and as the result of threatening conduct by the police. Although the People, in opposition, contended that defendant’s statement was made spontaneously after he was apprehended fleeing from the scene of the crime and not as a result of any interrogation, the defendant’s allegations are sufficient to warrant a hearing to resolve this basic issue (see CPL 710.60, subd 3, par [b]; 710.20, subd 3; 60.45). Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.